 Case 4:21-cv-00028-RAS Document 16 Filed 07/08/21 Page 1 of 1 PageID #: 61




                          UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS

                            )
                            )
MATTHEW AND GINA MCCORMICK, ) Case No.:
                            )
         Plaintiffs.        ) 4:21-cv-00028
                            )
    v.                      )
                            )
SOUTHERN SOLAR, LLC,        )
                            )
          Defendant.        )
                            )

                        ORDER OF DISMISSAL WITH PREJUDICE

       Based on the stipulation filed by the parties (Dkt. #15), Plaintiffs, Matthew and Gina

McCormick, and Defendant, Southern Solar, LLC, and pursuant to Federal Rule of Civil

Procedure 41(a)(1)(A)(ii),

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the above-entitled

action is dismissed with prejudice with each party to bear its own costs and attorneys’ fees.


           .    SIGNED this the 8th day of July, 2021.




                                                         _______________________________
                                                         RICHARD A. SCHELL
                                                         UNITED STATES DISTRICT JUDGE
